Filed 11/17/21 P. v. Williams CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----




    THE PEOPLE,                                                                                C088772

                    Plaintiff and Respondent,                                    (Super. Ct. No. 18FE012067)

           v.

    SHELDON DALE WILLIAMS,

                    Defendant and Appellant.




         Defendant Sheldon Dale Williams appeals a judgment entered following a court
trial wherein he was convicted of assault with a deadly weapon (Pen. Code, § 245, subd.
(a)(1)),1 infliction of corporal injury on a spouse resulting in traumatic condition
(§ 273.5, subd. (a)) and making criminal threats (§ 422). The court also found true as to



1   Subsequent undesignated statutory references are to the Penal Code.



                                                             1
counts one and two that defendant had inflicted great bodily injury under circumstances
of domestic violence (§ 12022.7, subd. (e)) and that he had suffered both a prior strike
(§§ 667, subds. (b)-(i), 1170.12) and a prior serious felony conviction (§ 667, subd. (a)).
In accordance with a lid established in exchange for defendant waiving his right to a trial
by jury, defendant was sentenced to prison for an aggregate state prison term of 15 years.
       On appeal, defendant challenges the sufficiency of the evidence supporting several
of his convictions and the domestic violence special circumstances. First, he argues
insufficient evidence supports his conviction for assault with a deadly weapon,
specifically that there was insufficient proof that the BB gun was capable of and/or likely
to produce great bodily injury. Second, defendant attacks the true finding that he
inflicted great bodily injury when he shot the victim with the BB gun, arguing her injuries
were at most moderate. Similarly, defendant also attacks the sufficiency of the severity
of the injury supporting the great bodily injury enhancement associated with the corporal
injury count, arguing a nondisplaced fracture of a facial bone is insufficient. Finally,
defendant argues insufficient evidence supports his criminal threats conviction because
there was no proof of sustained fear and/or that such fear would be reasonable. As we
shall explain, we disagree and will affirm the judgment.
                                   I. BACKGROUND
A.     The Amended Felony Information
       On November 5, 2018, the People filed an amended felony information alleging
that between March 1, 2018, and June 21, 2018, defendant committed three separate law
violations upon the victim, A.D. Count one alleged defendant committed assault with a
deadly weapon (§ 245, subd. (a)(1)) by BB gun. Count two alleged defendant inflicted
corporal injury on a spouse resulting in traumatic condition (§ 273.5, subd. (a)) and count
three charged defendant with making criminal threats (§ 422). The information further
alleged as to counts one and two that defendant personally inflicted great bodily injury
under circumstances of domestic violence (§ 12022.7, subd. (e)) and that defendant had

                                             2
suffered a prior strike (§§ 667, subds. (b)-(i), 1170.12) as well as a prior conviction for a
serious felony (§ 667, subd. (a)). Defendant pleaded not guilty and waived his right to a
jury trial in exchange for a sentencing lid of 15 years.
B.     The Trial and Sentence
       Defendant and A.D. began living together in July 2016, and the couple married in
March 2017. Their child was born in May 2017, and they remained married at the time
of trial. A.D. did not want to testify and expressed her longing to reunite with defendant.
As can happen in domestic violence matters, by trial, A.D. was a less than cooperative
witness, who attempted to minimize defendant’s behavior. Nonetheless, A.D. did
reluctantly concede that defendant at unspecified times broke her cell phone by throwing
it on the floor, shot her with a BB gun while “playing around,” hit her with a shower rod
on her side, punched her in the face causing a bruise before she went to the hospital, bit
her causing a mark on her shoulder, told her he hated her while throwing a knife at her,
and held a pillow over her face. The remainder of the details that follow herein come
from other witnesses who had either observed A.D.’s injuries or had been previously told
by A.D. of the abuse.
       A.D. was mentally disabled and received social security disability income. After
she moved in with defendant, she stopped regularly communicating with her family.
After the baby was born, the family had not heard from A.D. in months, and she was not
responding to attempts to contact her, so her family started looking for her.
       Unbeknownst to A.D.’s family, on March 16, 2018, police responded to the
apartment A.D. shared with the defendant. A.D. disclosed that she and defendant had
been arguing over an alleged affair, and during this argument, defendant punched her
with a closed fist in the face three times, as well as hitting her on her arms and back. The
responding officer noted a two-inch bruise under A.D.’s left eye, which A.D. said was
from earlier in the week. A.D. was afraid of defendant and what he would do if she
reported his abuse to the police, but she called them anyway from a neighbor’s phone

                                              3
because she did not have one. A.D. also limited her movements because she was afraid
of defendant, but she did not mention being shot by a BB gun. Defendant was arrested,
but released the same day.
       Around this time, A.D. finally got in touch with a family member and her family
arranged to take her and the baby to one of their homes. After A.D. was away from
defendant, she disclosed to her stepmother that defendant had taken her phone and was
holding her hostage. 2 She also disclosed that defendant regularly shot her with his BB
gun when he was angry and had beaten her, including throwing her against a wall.
A.D.’s stepmother observed the BB wounds all over A.D.’s body, from her head to her
feet. A.D. disclosed that defendant had shot her multiple times with the BB gun over the
course of about a week.
       A.D. complained of pain in her arms, back, eye, and her jaw, so her stepmother
took her to the emergency room. At the hospital, the physician assistant observed a black
eye, as well as swelling of A.D.’s cheek and upper jaw. A CAT scan showed A.D. had
fractured the zygoma, which is a large bone that forms the lateral part of the eye. 3 This
large, strong bone would be difficult to fracture and is designed to protect the eye.
Damage to this bone is serious because if the zygoma does not successfully take the
impact of a blow, loss of an eye or death is possible. Because the fracture was not
displaced, pain management was the only treatment prescribed. A.D. continued to
complain of pain and had difficulty opening her mouth and eating for about two weeks.




2 A.D. also disclosed that defendant was preventing her from attending her medical
appointments for a heart surgery that she needed.
3 While A.D.’s stepmother believed that A.D.’s jaw was broken, the physician assistant
confirmed the jaw was intact, but that A.D. was suffering pain and swelling in her jaw.



                                             4
A.D. told her stepmother this injury had occurred when defendant punched her in the face
and threw her against a wall.
        A.D. reconciled with defendant and moved back in with him in June 2018. About
a week later, A.D. called her stepmother. She was crying and upset. Several members of
A.D.’s family, including a close family friend, immediately set off to Sacramento to get
A.D. and the baby.
        When they arrived, they discovered A.D. and defendant in the midst of a heated
argument. A.D.’s stepmother told her to get the baby and some belongings so they could
leave. In response, defendant told A.D. she could not leave and that “you’re not taking
my baby.” He threatened to have someone block the driveway and retrieved what looked
like a shotgun wrapped in a towel, which he pointed at them. 4 One of the group grabbed
the baby and fled the apartment, calling the police and driving to the police station. The
remaining family waited outside the apartment for the police to arrive.
        When authorities arrived, A.D. disclosed that she had been fighting with defendant
because he believed she was having an affair. Defendant had tried to punch her. A.D.,
who was distraught, was afraid of defendant. In fact, A.D. had told her neighbors to call
the police if they heard arguing because of his threats and also because he had broken her
phone. She specifically identified his threat to “put her six feet under,” which he had
made around March 2018 and which had frightened her. The same day, authorities
obtained a restraining order to protect her.
        A.D. further disclosed that defendant had previously hit her with his fist, pots,
pans, a shower rod, and his BB gun. Defendant had also shot her with the BB gun
multiple times. BB wounds to her leg and ankle interfered with her ability to walk. The



4   This was later determined to be a rifle style BB gun.



                                               5
responding officer observed multiple scars on A.D.’s arms and legs, which were
photographically documented (in addition to scars on other parts of A.D.’s body that
would normally be covered by clothes). These photographs were admitted into evidence
as People’s Exhibit No. 1. A family friend also noted “healing holes” on A.D.’s person,
consistent with her report to the friend that defendant had shot her with what she assumed
was a BB gun. A search of the apartment revealed a pistol style BB gun and a rifle style
BB gun wrapped in a towel.
       On June 22, 2018, A.D. visited a physician assistant who took four different x-rays
of areas that might have retained BB’s and documented six such BB’s reasonably
superficial to the skin. A.D. disclosed to her that defendant had shot her repeatedly with
his BB gun at close range over the course of many months. She received a referral to
have outpatient surgery to remove the retained BB’s.
       This outpatient procedure occurred on August 17, 2018, wherein a physician
assistant removed five BB’s imbedded in less than one centimeter of tissue under the skin
from various parts of A.D.’s body. These were removed from her arm, foot, scalp, and
hand.5 They elected not to remove a sixth BB because it was not palpable from the skin’s
surface, was not then causing A.D. pain, and was deeper than the others. The incisions
had to be sutured closed. A.D.’s scars were still apparent at the time of trial.
       Finally, the People presented the testimony of defendant’s ex-girlfriend with
whom he had a child. Defendant accused his ex-girlfriend of having an affair. She was
pregnant and spent the night anyway given the late hour. However, when she went to
leave the next day, defendant dumped her belongings into the garbage. He also threw her
phone against a wall and took her glasses and shoes. He then cut her shoelaces. Finally,


5 While A.D. wanted these removed for purposes of the prosecution, she also expressed
that the BB in her hand hurt her when she touched it.



                                              6
he repeatedly pushed her to the ground and beat her with her shoe. Defendant eventually
stopped when his sister came into the room, and his ex-girlfriend used defendant’s
sister’s phone to call for a ride. After leaving, she called the police. Thereafter,
defendant engaged in harassing conduct, including threating to kill his ex-girlfriend and
their baby under various disturbing circumstances. These threats were so serious that his
ex-girlfriend dropped out of school in an attempt to avoid defendant and keep herself and
her baby safe.
       Following the close of the People’s case, defendant moved to dismiss the criminal
threats count pursuant to section 1118.1, arguing a lack of evidence of a sustained fear.
The People argued this charge was based upon defendant’s threat to put A.D. six feet
under and that her recruitment of neighbors to call police and her actions of not leaving
the apartment for fear of defendant met this element. The court agreed the People had
presented evidence of A.D.’s fear and denied the motion.
       Thereafter, defendant took the stand in his defense, admitting he had slapped A.D.
in early 2017 and accidentally shot A.D. with his rapid-fire BB gun in December 2017.
However, defendant denied punching A.D. in March 2018 and claimed A.D.’s scarring
was actually caused by drug use and an itchy rash rather than the BB gun. He also denied
threatening anyone with the BB gun in June, which he said he was moving from the
living room to the back bedroom for the baby’s safety.
       Prior to closing arguments, the People identified defendant’s hitting A.D. with a
closed fist causing her broken bone as the relevant injury for the corporal injury count,
and following argument, the court took the matter under submission. The next day, the
court announced its ruling finding defendant guilty of all charges and finding the two
great bodily injury enhancements true. The court then conducted a court trial on the prior
conviction allegations, ultimately finding it true that defendant had suffered a prior strike
and serious felony conviction.



                                              7
       On January 11, 2019, the court sentenced defendant to an aggregate prison term of
15 years, comprised of the midterm of three years for the assault with a deadly weapon
doubled to six because of the prior strike, plus four years for the great bodily injury
enhancement plus five years for prior serious felony conviction. The court then imposed,
but stayed sentences for the remaining counts pursuant to section 654. 6 Defendant timely
appealed.
                                    II. DISCUSSION
       As previously described, defendant challenges the sufficiency of evidence
supporting various aspects of his convictions and true findings by the trial court. Here,
we set out the standard to be applied to these challenges and then separately address these
claims.
       In determining a sufficiency of the evidence challenge, we “review the whole
record in the light most favorable to the judgment . . . to determine whether it discloses
substantial evidence—that is, evidence which is reasonable, credible, and of solid
value—such that a reasonable trier of fact could find the defendant guilty beyond a
reasonable doubt.” (People v. Johnson (1980) 26 Cal.3d 557, 578.) “The focus of the
substantial evidence test is on the whole record of evidence presented to the trier of fact,
rather than on ‘ “isolated bits of evidence.” ’ [Citation.]” (People v. Cuevas (1995)
12 Cal.4th 252, 261.) “Reversal on this ground is unwarranted unless it appears ‘that
upon no hypothesis whatever is there sufficient substantial evidence to support [the
conviction].’ [Citation.]” (People v. Bolin (1998) 18 Cal.4th 297, 331.) In other words,
“ ‘the relevant question is whether, after viewing the evidence in the light most favorable



6 Our review of the record has disclosed that the abstract of judgment fails to reflect the
sentences imposed, but stayed by the court. We will direct the trial court to prepare an
amended abstract of judgment that reflects the stayed terms.



                                              8
to the prosecution, any rational trier of fact could have found the essential elements of the
crime beyond a reasonable doubt.’ [Citation.]” (People v. Nguyen (2015) 61 Cal.4th
1015, 1055.) The standard is the same in cases in which the People rely primarily on
circumstantial evidence. (People v. Bean (1988) 46 Cal.3d 919, 932.) “ ‘ “If the
circumstances reasonably justify the trier of fact’s findings, the opinion of the reviewing
court that the circumstances might also be reasonably reconciled with a contrary finding
does not warrant a reversal of the judgment.” ’ [Citations.]” (Id. at p. 933.)
A.     Sufficient Evidence Supports the Use of the BB Gun as a Deadly Weapon
       Defendant argues insufficient evidence supports his conviction for assault with a
deadly weapon, specifically that that there was insufficient proof that the BB gun was
capable of and/or likely to produce great bodily injury. We disagree.
       As our high court explained in People v. Aguilar (1997) 16 Cal.4th 1023:
“Section 245, subdivision (a)(1), punishes assaults committed by the following means:
‘with a deadly weapon or instrument other than a firearm,’ or by ‘any means of force
likely to produce great bodily injury.’ One may commit an assault without making actual
physical contact with the person of the victim; because the statute focuses on use of a
deadly weapon or instrument or, alternatively, on force likely to produce great bodily
injury, whether the victim in fact suffers any harm is immaterial. [Citation.]
. . . [citations] . . . [¶] As used in section 245, subdivision (a)(1), a ‘deadly weapon’ is
‘any object, instrument, or weapon which is used in such a manner as to be capable of
producing and likely to produce, death or great bodily injury.’ [Citation.] Some few
objects, such as dirks and blackjacks, have been held to be deadly weapons as a matter of
law; the ordinary use for which they are designed establishes their character as such.
[Citation.] Other objects, while not deadly per se, may be used, under certain
circumstances, in a manner likely to produce death or great bodily injury. In determining
whether an object not inherently deadly or dangerous is used as such, the trier of fact may
consider the nature of the object, the manner in which it is used, and all other facts

                                               9
relevant to the issue. [Citations.]” (Id. at pp. 1028-1029; see also In re B.M. (2018)
6 Cal.5th 528, 532-535 [reaffirming Aguilar and its requirement that the object in
question be actually used in a manner likely to produce death or great bodily injury].)
       We find People v. Brown (2012) 210 Cal.App.4th 1 instructive. In Brown, the
defendant challenged his conviction for assault with a deadly weapon arising from his
shooting of two men with a BB gun. (Id. at p. 7.) Relying on Aguilar’s guidance that the
deadly nature of the weapon could be shown by any relevant facts, Brown rejected
defendant’s argument that the lack of evidence in the record concerning the type of BB
gun, operating speed, and whether the gun used could shoot pellets that would penetrate
the body, combined with the minor nature of the victims’ injuries mandated reversal of
his conviction. (Id. at pp. 7-8.) Brown concluded that defendant’s close proximity to the
victims when he fired at them out of the driver’s side window resulting in red welts on
their feet and back supported his conviction. (Id. at p. 8.) “[T]he jury could have
reasonably inferred the location and severity of [the victims’] injuries were fortuitous:
Had [the victims] not thrown themselves on the ground for cover, they just as easily
could have been hit in the face, causing serious injury.” (Ibid.)
       Here, like Brown, defendant repeatedly shot the victim at close range with a BB
gun. (People v. Brown, supra, 210 Cal.App.4th at p. 8.) However, unlike Brown, A.D.
sustained injuries including the lodging of at least six BB’s beneath her skin in areas
ranging from her scalp, arm, leg, and foot. 7 Contrary to defendant’s suggestions



7 We note the photographic evidence contained within People’s Exhibit No. 1 actually
supports that defendant shot A.D. more than six times. However, the record does not
disclose whether A.D. was able to remove those BB’s herself or whether other, deeper
BB’s may have still been retained within her tissue. The court highlighted the large
number of BB wounds reflected in these pictures in its ultimately ruling on defendant’s
guilt.



                                             10
otherwise, these BB’s did indeed cause A.D. great bodily harm, including the injuries
sustained to A.D.’s leg and foot, which made it difficult for her to walk. The serious
nature of these injuries is further demonstrated by the fact that the BB’s lodged in such a
way that surgery was required to remove them. Moreover, only five of the six could be
removed and those five extractions required sutures. Accordingly, we are unconvinced
the evidence does not support that the BB gun, as used, was not capable, nor likely of
producing great bodily injury. Like the defendant in Brown, here, defendant is fortunate
that his repeated shooting of A.D. with the BB gun at close range did not result in more
grievous injury through, for example, the wounding of A.D.’s face, but such injury is not
a prerequisite for this court to sustain defendant’s conviction given our conclusion that
A.D. did suffer great bodily injury.
B.     The Victim Suffered Great Bodily Injuries
       Defendant attacks both true findings that he inflicted great bodily injury in the
commission of counts one and two. Specifically, he argues the injuries sustained by A.D.
when he shot her with a BB gun and hit her face causing a nondisplaced fracture of a
facial bone were not severe enough to support the true findings. We disagree.
       Section 12022.7 subdivision (e) provides in pertinent part, “Any person who
personally inflicts great bodily injury under circumstances involving domestic violence in
the commission of a felony or attempted felony shall be punished by an additional and
consecutive term of imprisonment in the state prison for three, four, or five years.”
Subdivision (f) defines “great bodily injury” as “a significant or substantial physical
injury.” (§ 12022.7, subd. (f).)
       Case law has explained that “ ‘Great bodily injury is bodily injury which is
significant or substantial, not insignificant, trivial or moderate.’ ” (People v. Quinonez
(2020) 46 Cal.App.5th 457, 464 (Quinonez).) However, such injury need not be
“ ‘ “permanent,” “prolonged,” or “protracted” ’ bodily damage. [Citation.]” (People v.
Cross (2008) 45 Cal.4th 58, 64.) “Proof that a victim’s bodily injury is ‘great’—that is,

                                             11
significant or substantial within the meaning of section 12022.7—is commonly
established by evidence of the severity of the victim’s physical injury, the resulting pain,
or the medical care required to treat or repair the injury.” (Id. at p. 66.)
       A wide panoply of physical injuries are included within this definition. For
example, “Some physical pain or damage, such as ‘[a]brasions, lacerations, and bruising
can constitute great bodily injury. [Citation.]’ (People v. Jung (1999) 71 Cal.App.4th
1036, 1042; see People v. Washington (2012) 210 Cal.App.4th 1042, 1047-1048; see
also, e.g., People v. Corona (1989) 213 Cal.App.3d 589, 590 [swollen jaw, bruises to
head and neck and sore ribs were sufficient to show ‘great bodily injury’]; People v.
Sanchez (1982) 131 Cal.App.3d 718, disapproved on other grounds in People v. Escobar
(1992) 3 Cal.4th 740, 755 (conc. opn. of Mosk, J.) [evidence of multiple abrasions and
lacerations to the victim’s back and bruising of the eye and cheek sustained a finding of
‘great bodily injury’]; People v. Jaramillo (1979) 98 Cal.App.3d 830, 836-837 [multiple
contusions, swelling and discoloration of the body, and extensive bruises were sufficient
to show ‘great bodily injury’].)” (Quinonez, supra, 46 Cal.App.5th at p. 464.)
       Moreover, while every bone fracture does not qualify as serious bodily injury as a
matter of law, this does not mean that a bone fracture cannot or should not qualify as a
serious bodily injury. (People v. Nava (1989) 207 Cal.App.3d 1490, 1497-1499,
abrogated on other grounds as explained in People v. Clark (1997) 55 Cal.App.4th 709,
717, fn. 3.) In point of fact, multiple courts have recognized that bone fractures can
qualify as serious bodily injuries. (Ibid.; Quinonez, supra, 46 Cal.App.5th at pp. 464-466
[broken nose]; People v. Guilford (2014) 228 Cal.App.4th 651, 661-662 [broken nose];
People v. Hale (1999) 75 Cal.App.4th 94, 108 [broken teeth].) Nor is there any
requirement that the bone fracture be displaced in order to be deemed serious. It is for
the trier of fact to decide based on the circumstances of the case whether a particular
injury qualifies as serious bodily injury, which we will uphold if there is substantial
evidence supporting that determination. (Quinonez, at p. 465.)

                                              12
       Here, we find substantial evidence supports the trial court’s determination that
A.D. sustained great bodily injuries as a result of being shot with the BB gun and as a
result of being struck in the face. As we previously noted, A.D. suffered multiple BB
wounds where the BB’s had to be surgically extracted (including sutures) and where she
had suffered both difficulty walking and recurring pain in her hand as a result of her
injuries. This is substantial evidence supporting the court’s determination. Likewise,
A.D. suffered a fracture of a strong facial bone that caused bruising, swelling, and severe
pain inhibiting A.D.’s ability to open her mouth and eat for at least two weeks. This is
substantial evidence supporting the court’s finding. Accordingly, these claims fail.
C.     Sufficient Evidence Supports the Victim’s Reasonable Fear of Defendant’s Threat
       Defendant contends insufficient evidence supports that the victim was in sustained
fear as a result of defendant’s threat or that any such fear would be reasonable. We
disagree.
       To establish criminal threats under section 422, the prosecution must prove:
(1) the defendant willfully threatened to commit a crime causing death or great bodily
injury to the victim; (2) the threat was made with the specific intent that it be taken as a
threat—even absent intent to carry out the threat; (3) the threat “ ‘was, “on its face and
under the circumstances . . . so unequivocal, unconditional, immediate, and specific as to
convey to the person threatened, a gravity of purpose and an immediate prospect of
execution of the threat” ’ ”; (4) the threat caused the victim “ ‘ “to be in sustained fear for
his or her own safety or for his or her immediate family’s safety” ’ ”; and (5) under the
circumstances, the fear was reasonable. (In re George T. (2004) 33 Cal.4th 620, 630.)
       Here, the People presented testimony that in June 2018 A.D. told authorities that
she feared defendant as a result of his threat to “put her six feet under.” This threat had
occurred months earlier around March 2018 and had frightened her. That A.D. suffered
from sustained fear as a result of this threat is supported not only by the multiple month
window from when defendant had originally made the threat to its report to authorities,

                                              13
but also by her request to neighbors that they call the police if they heard arguing. A
request she made because of defendant’s threat and because he had broken her phone.
That A.D. suffered sustained fear is also supported by her March 2018 statement to
authorities that she would not leave the apartment because she feared defendant. In point
of fact, the authorities were so concerned for A.D. that they obtained a restraining order
to protect her the same June day that she reported the abuse. Fifteen minutes of sustained
fear has been held sufficient to support a section 422 conviction. (People v. Fierro
(2010) 180 Cal.App.4th 1342, 1348-1349 [fear continuing up to 15 minutes after one-
minute encounter was “sustained” for purposes of § 422].) Accordingly, that the victim
still feared defendant months later meets this requirement and constitutes substantial
evidence supporting the court’s finding.
       Nor are we convinced that A.D.’s fear of defendant was unreasonable. On the
contrary, the reasonableness of her fear is borne out by the serious nature defendant’s
threat and the history of horrific abuse she suffered at his hands as we have described
herein, including that defendant beat her with closed fists, pots, pans, a shower rod, and
had shot her repeatedly with a BB gun. 8 Therefore, we conclude substantial evidence
supports this conviction.




8 We are unconvinced that we should not consider defendant’s abuse in reference to
whether A.D. truly feared defendant when he made the threat circa March 2018. By
defendant’s own admission, he had slapped A.D. in the face in early 2017 and
accidentally shot her in December 2017. Accordingly, it is clear to this court that
defendant’s domestic abuse had preceded the March 2018 threats.



                                             14
                                  III. DISPOSITION
      The trial court is directed to prepare an amended abstract of judgment to reflect the
sentences imposed by the trial court, but then stayed pursuant to section 654. The court
shall forward a certified copy of this amended abstract of judgment to the Department of
Corrections and Rehabilitation. The judgment is affirmed.



                                                    /s/
                                                RAYE, P. J.



We concur:



    /s/
BLEASE, J.



    /s/
HOCH, J.




                                           15